Title: To James Madison from Marinus Willett, 10 June 1815
From: Willett, Marinus
To: Madison, James


                    
                        
                            Dear Sir
                        
                        New York June 10th. 1815
                    
                    Permit me to present to your favorable consideration Colonel John Livingston for the office of Marshal for the Northern district of this State which I am told is vacant. As it is desirable that the situation should be filled by a gentleman of respectability in whom are united the wishes of the friends of the Administration together with that of his having served in a Military capacity during the late war, I feel a freedom from those considerations in earnestly recommending his appointment to that office being satisfied from a long and intimate acquaintance with him, every confidence may be reposed in his talents and integrity. With sentiments of great respect I am Sir Your Obedient servant
                    
                        
                            Marinus Willett
                        
                    
                